Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 04/24/2020  
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement filed by the Applicant on .
Claim Objections 
Claims 1-20 are objected to because of the following informalities: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (See 37 CFR 1.75(i)).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 2-5, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “wherein the width of the first flow channels at the hub corresponds to width of the second flow channel at the hub at about 60% from leading edge of the splitter blades.”  It is unclear what is meant by the phrase “corresponds to” in the context of the limitation as claimed (e.g. must the widths be: similar, identical, analogous, equivalent, consistent, directionally related to, etc.).  The phrase “corresponds to” is not defined or explained by the specification so that a person having ordinary skill in the art would be able to ascertain the metes and bounds of the claim. 
Claim 16 recites the limitation “wherein the width of the first flow channels at the hub corresponds to width of the second flow channel at the hub at about 60% from leading edge of the splitter blades.”  It is unclear what is meant by the phrase “corresponds to” in the context of the limitation as claimed (e.g. must the widths be: similar, identical, analogous, equivalent, consistent, directionally related to, etc.).  The phrase “corresponds to” is not defined or explained by the specification so that a 
Claim 5 contains the limitation, wherein the width of the first flow channels at the hub corresponds to width of the second flow channel at the hub at about 60% from leading edge of the splitter blades. A review of the specification did not provide any indication as to what range of specific activity is covered by the term about, and it is therefore indefinite. See MPEP § 2173.05(b)(III)(a).
Claim 16 contains the limitation, wherein the width of the first flow channels at the hub corresponds to width of the second flow channel at the hub at about 60% from leading edge of the splitter blades. A review of the specification did not provide any indication as to what range of specific activity is covered by the term about, and it is therefore indefinite. See MPEP § 2173.05(b)(III)(a).
Claim 11 recites the limitation “the splitter blades and the full blades extending away from one another form the hub to tips of the splitter blades within the first flow channels and along at least a portion of the chord length of the splitter blades.”  It is unclear what is meant by this limitation.  It is unclear to the examiner how the full blades, which are a separate component from splitter blades could form the hub to tips of the splitter blades within the first flow channels and along at least a portion of the chord length of the splitter blades.  The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter 
Claim 11 recites the limitation “the splitter blades and the full blades extending away from one another form the hub to tips of the splitter blades within the first flow channels and along at least a portion of the chord length of the splitter blades.”  It is unclear what is meant by this limitation.  It is unclear to the examiner how the full blades, which are a separate component from splitter blades could form the hub to tips of the splitter blades within the first flow channels and along at least a portion of the chord length of the splitter blades.  The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).
Claims 2 and 13 recite the limitation “wherein the at least the portion of the chord length of the splitter blades includes leading edges of the splitter blades.”  It is unclear what is meant by this limitation.  It appears that a term or phrase is missing.  This renders the claims vague and indefinite as one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claims.
Claim 3 and 14 recite the limitation “wherein the at least the portion of the chord length of the splitter blades extends from leading edges of the splitter blades to trailing edges of the splitter blades.”  It is unclear what is meant by this limitation.  It appears that a term or phrase is missing.  This renders the claims vague and indefinite as one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claims.
Claim 4 and 15 recite the limitation “wherein a rate of increase of the width of the first flow channels from the hub to the tips along the at least the portion of the chord length of the splitter blades decreases toward trailing edges of the splitter blades.”  It is unclear what is meant by this limitation.  It appears that a term or phrase is missing.  This renders the claims vague and indefinite as one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claims.
 Claim 2 recites the limitation “wherein the at least the portion of the chord length of the splitter blades includes leading edges of the splitter blades.”  It is (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).
 Claim 2 recites the limitation “wherein the at least the portion of the chord length of the splitter blades extends from leading edges of the splitter blades to trailing edges of the splitter blades..”  It is unclear what is meant by this limitation.  The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).
Claims 4 and 12-20 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettmann et al. (US 2010/0254816), hereinafter Dettmann et al.
Regarding Claim , 
 disclose:
An impeller rotatable about a rotation axis, comprising a hub (), 
blades () extending from the hub to tips () circumferentially distributed around the rotation axis (¶; “circular arc sections from the front and the rear of the intermediate blade to the lagging and leading primary blade are essentially identical at the end of the intermediate blade on the side of the axis of rotation.”), 
the blades () having pressure sides and suction sides (), 
the blades including splitter blades () interspersed between full blades (), 
a chord length of the splitter blades less than a chord length of the full blades (), 
first flow channels () defined between pressure sides ( of the splitter blades () and suction sides () of the full blades (), 
second flow channels () defined between suction sides () of the splitter blades () and pressure sides ( of the full blades (), 
respective widths of the first () and second () flow channels at a given rotor location defined between adjacent splitter () and full blades () at the given rotor location, 
a width of the first flow channels increasing from the hub to the tips of the splitter blades () along at least a portion of the chord length of the splitter blades ()  (¶¶).  
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein a rate of increase of the width of the first flow channels from the hub to the tips along the at least the portion of the chord length of the splitter blades () decreases toward trailing edges of the splitter blades () (¶¶).  
Regarding Claim , 
 disclose:
wherein the width of the first flow channels at the tips is greater than the width of the second flow channels at the tips along an entirety of the chord length of the splitter blades ().  
Regarding Claim , 
 disclose:
wherein a radial distance relative to the rotation axis from the hub to the rotation axis increases from leading edges to the trailing edges of the splitter blades ().  
Regarding Claim , 
 disclose:
A compressor comprising the impeller as defined in claim 1 (¶¶).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmann et al. as applied above.
Regarding Claim  (as best understood by the Examiner), 
The limitations recite “wherein the width of the first flow channels at the hub corresponds to width of the second flow channel at the hub at about 60% from leading edge of the splitter blades.” that is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that utilizing a width of the first flow channels at the hub corresponding to a width of a second flow channel at the hub at about 60% from the leading edge of the splitter blades is critical or even has any particular advantage or purpose over positions corresponding to other first flow channel width percentages as compared to a combined width of first and second flow channels at the leading edges.  For example, Applicant states “In the illustrated embodiment, the ratio reaches a value of 0.5 at about 60% of the splitter blade chord lengths from the splitter blade leading edges.” (See at least PgPub ¶¶0032-0033). 
One of ordinary skill in the art would have expected the cited references to perform equally well utilizing a width of the first flow channels at the hub corresponding to width of the second flow channel at the hub at about 60% from leading edge of the splitter blades as compared to a width of first and second flow channels corresponding to widths of the second flow channels a the hub at the percentages outside of the claimed range.  Therefore, it would have been prima facie obvious to modify the combination of references to obtain the invention as specified because such a 
Regarding Claim , 
The limitations recite “wherein an angle between the splitter blades and the hub is greater than an angle between the full blades and the hub along an entirety of the chord length of the splitter blades.” that is deemed by Examiner to be a simple matter of design choice.  In Applicant’s specification, Applicant does not note that utilizing an angle between the splitter blades and the hub is greater than an angle between the full blades and the hub along an entirety of the chord length of the splitter blades is critical or even has any particular advantage or purpose over other angular configurations along the chord length of the splitter blades as compared to the full blades.  For example, Applicant states “Element 7: an angle between the splitter blades and the hub is greater than an angle between the full blades and the hub along an entirety of the chord length of the splitter blades.” (See at least PgPub ¶¶0042). 
One of ordinary skill in the art would have expected the cited references to perform equally well utilizing an angle between the splitter blades and the hub is greater than an angle between the full blades and the hub along an entirety of the chord length of the splitter blades and an angle between the splitter blades and the hub that is outside of the claimed angular range.  Therefore, it would have been prima facie obvious to modify the combination of references to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dettmann et al. as applied above in view of Itoh et al. (US 20170298951)
Regarding Claim , 
 fail to explicitly disclose:
wherein the angle between the full blades and the hub increases from leading edges of the splitter blades toward trailing edges thereof.  
Itoh et al. teach:
wherein the angle between the full blades () and the hub increases from leading edges of the splitter blades () toward trailing edges thereof (¶¶) () to suppress fluid separation and maximize efficiency (¶¶).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dettmann et al. by including angles between the full blades and the hub increasing from leading edges of the splitter blades toward trailing edges thereof. as taught by Itoh et al. to suppress fluid separation and maximize efficiency (¶¶).
Definitions
The Examiner notes that the following definitions are utilized in Applicant’s specification:
Given Rotor Location – a location defined between adjacent splitter and full blades at the given rotor location (See PgPub ¶0004) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugimoto et al. (US 2012/0328444) discloses a centrifugal compressor impeller to enhance efficiency having to avoid interference of a leakage vortex flow generated at the tip end side of the full blade with the leading edge of the splitter blade is avoided and high pressure ratio and enhanced efficiency can be achieved. 
Hoshi et al. (US 2013/0195667) discloses an impeller for a centrifugal compressor is characterized in that a shroud side of a front edge 7a of a splitter blade 7 is disposed so as to be displaced toward a negative-pressure surface Sb of a full blade 5F from a position equidistant from the full blades 5R and 5F in a circumferential direction such that a blade-end leakage vortex generated during a high flow rate which occurs from a blade-end clearance between the tip of the full blade 5F and a shroud toward the portion of the front edge 7a of the splitter blade 7 gets over the front edge 7a of the splitter blade 7.
Sakurai et al. (US 6,508,626) discloses an impeller for a turbomachine having a splitter blade is shaped in such a way that a spanwise distribution of a pitchwise position of a leading edge of the splitter blade is determined according to a spanwise and pitchwise non-uniformity distribution of fluid velocity of a fluid flowing into the splitter blade, whereby a non-dimensional circumferential position of a leading edge of the splitter blade varies in a spanwise direction.
Birmann (US 3,069,072) discloses an impeller blade for centrifugal compressors that improves efficiency by preventing excessive growth of boundary layers between inlet and discharge.  (See Fig 2)
 
    PNG
    media_image1.png
    248
    293
    media_image1.png
    Greyscale

.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVE CRONIN can be reached on (571) 272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.